The plaintiff placed a restraining notice on the proceeds of artwork and other articles consigned for sale by the wife of the defendant judgment debtor. The defendant’s wife, in an affidavit, swore that these items were her property obtained prior to her marriage to the judgment debtor. The sole evidence submitted by the plaintiff to support his contention that the consigned property belonged to the defendant was a *579vague, nonspecific statement in his affidavit that the descriptions of "many” of the articles consigned for sale matched articles he had seen at the defendant’s house before the defendant married. This claim did not satisfy the plaintiff’s obligation to produce evidence from which the hearing court could infer that the property sold by the defendant’s wife actually belonged to the defendant (see, Matter of New York Credit Men’s Assn. v Schneider, 247 App Div 896, appeal dismissed 273 NY 625, mot to vacate order of dismissal denied 274 NY 637). Mangano, J. P., Thompson, Sullivan and Harwood, JJ., concur.